On Reading the Petition of Thomas Lamboll Esq. and Benjamin Savage Merchant Guardians of Anne Jane and Sarah Smith Infants Daughters and Coheirs of George Smith late of the Province aforesaid Esq. deceased and of Landgrave Thomas Smith, Grand Father and next Friend of the Said Infants Setting forth amongst other things, That at the time of the Decease of the Said George Smith he was Seized and possessed of a Plantation Scituate on Ashley River in the Parish of St. Andrews and of Diverse Slaves which he Employed on the Said Plantation And likewise Setting forth, That The Lands Which have been planted ever Since the death of the Said George Smith are almost worn out and become unfit to plant And that the Petitioners are advised, That the Interest of the Infants will very much Suffer if they cannot be permitted to clear and Plant Some New Lands until the Lands which are now become unserviceable may recover their Strength and Fertility, And further that there are about Fourty or Fifty Acres of Land on the Said Plantation now in Woods Which are very proper to be Cleared and Manured and may be Employed to the Great Benefit and Advantage of the Infants And as the Profits will be duly accounted for will in Stead of being waste be a great improvement of their Estate And on hearing of Mr. Whitaker of Council with the Petitioners And this Court being of Opinion, That the Prayer of the Said Petition is reasonable And that the Granting the Same may be of benefit and Advantage to  The Infants in the Said Petition named It is Ordered by this Court pursuant to the Prayer of the Said Petition That the Petitioners have leave and permission to Clear and plant Fifty Acres of Land in Such part of the aforesaid Plantation which is now in Woods and uncultivated as they shall Judge most Convenient and beneficial for the Interest of the Said Infants.
Alexr Stewart Deputy Register